DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/4/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Image Forming Apparatus that detects deterioration of a spring used to bias a sheet locking member



Claim Objections
Claim 2 is objected to because of the following informalities:
Claim 2 appears to have a typographical error in line 2. The examiner respectfully suggests replacing “recovery” with -- recover --.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:

a sheet locking member that locks a front end of a sheet in claim 1;
a sheet locking member that locks a front end of a sheet in claim 17; and
a sheet locking member that locks a front end of a sheet in claim 18.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites a hardware processor that detects deterioration of the energizer in line 13.  However, the specification discloses that the hardware processor only receives data; the hardware processor does not have sensing structures.  Therefore, the hardware processor cannot detect deterioration.  Instead, the hardware processor can determine deterioration (upon receiving appropriate data).  Therefore, the limitation is unclear because it states a function (detecting deterioration) without providing any indication about how the function is performed or what structure performs the function.  The recited function does not follow from the structure recited in the claim (i.e. the determines deterioration of the energizer.
Claims 2-16 depend on claim 1 and inherit the same problem.
Claim 2 recites a hardware processor that measures a recovery time in lines 1-2.  However, the specification discloses that the hardware processor only receives data; the hardware processor does not have sensing structures to measure the change in attitude of the sheet locking member.  Therefore, the hardware processor cannot measure a time of a change in attitude of the sheet locking member.  Instead, the hardware processor can determine (or calculate) a time interval (upon receiving appropriate data).  Therefore, the limitation is unclear because it states a function (measuring a recovery time) without providing any indication about how the function is performed or what structure performs the function.  The recited function does not follow from the structure recited in the claim (i.e. the registration rollers, the sheet locking member, the energizer or the hardware processor as disclosed), so it is unclear whether the function requires some other structure or is simply the result of operating the apparatus in a certain manner. The examiner has interpreted this claim to mean that the hardware processor determines a recovery time.
Claims 3-6 depend on claim 1 and inherit the same problem.
Claim 6 recites that “the hardware processor measures using the attitude detector, as the recovery time, a time that the sheet locking member requires to change uses the attitude detector to measure, as the recovery time, a time …”
Claim 7 recites a hardware processor that measures a displacement time in lines 1-2.  However, the specification discloses that the hardware processor only receives data; the hardware processor does not have sensing structures to measure the change in attitude of the sheet locking member.  Therefore, the hardware processor cannot measure a time of a change in attitude of the sheet locking member.  Instead, the hardware processor can determine (or calculate) a time interval (upon receiving appropriate data).  Therefore, the limitation is unclear because it states a function (measuring a displacement time) without providing any indication about how the function is performed or what structure performs the function.  The recited function does not follow from the structure recited in the claim (i.e. the registration rollers, the sheet locking member, the energizer or the hardware processor as disclosed), so it is unclear whether the function requires some other structure or is simply the result of operating the apparatus in a certain manner. The examiner has interpreted this claim to mean that the hardware processor determines a displacement time.
Claims 8-12 depend on claim 1 and inherit the same problem.
Claim 12 recites that “the hardware processor measures using the attitude detector, as the displacement time, a time that the sheet locking member requires to change form the first attitude to the second attitude” in lines 4-6.  It is unclear if the uses the attitude detector to measure, as the displacement time, a time …”
Claim 17 recites a second hardware processor that detects deterioration of the energizer in line 20.  However, the specification discloses that the second hardware processor only receives data; the hardware processor does not have sensing structures.  Therefore, the hardware processor cannot detect deterioration.  Instead, the second hardware processor can determine deterioration (upon receiving appropriate data).  Therefore, the limitation is unclear because it states a function (detecting deterioration) without providing any indication about how the function is performed or what structure performs the function.  The recited function does not follow from the structure recited in the claim (i.e. the registration rollers, the sheet locking member, the energizer, the first hardware processor or the second hardware processor as disclosed), so it is unclear whether the function requires some other structure or is simply the result of operating the apparatus in a certain manner. The examiner has interpreted this claim to mean a second hardware processor that determines deterioration of the energizer.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 9,463,941 issued to Mori (“Mori”) in view of U.S. Patent 6,326,898 issued to O’Leyar et al. (“O’Leyar”).

As for claim 1, Mori discloses an image forming apparatus (Figs. 1, 19-21) comprising:
a conveyance path (from 114 to 109) that conveys a sheet;
registration rollers (116) that are arranged across the conveyance path and each comprise a nip part (10b, 20b);
a sheet locking member (30, 31) that locks a front end of a sheet conveyed in the conveyance path (col. 5, lines 62-67), wherein
the sheet locking member (30, 31) swings between a first attitude and a second attitude (col. 5, lines 62-67),
in the first attitude the sheet locking member (30, 31) locks the sheet on an upstream side of the nip part (col. 5, lines 62-67), and
in the second attitude the sheet locking member is retracted to a downstream side of the nip part and allows the sheet to pass through the nip part (col. 5, lines 62-67; col. 7, lines 4-12);
an energizer (70, 80) that energizes the sheet locking member (30, 31) to maintain the first attitude (Fig. 21).  Mori discloses that the energizer (70, 80) includes a solenoid (80).
Mori does not disclose a hardware processor that detects deterioration of the energizer.

It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the image forming apparatus of Mori by including the hardware processor as disclosed by O’Leyar in order to determine if the energizer is working properly because there is a constant and continuing need to ensure that solenoids are functioning properly (O’Leyar: col. 5, lines 20-25).

As for claim 15, Mori as modified by O’Leyar discloses a notifier (O’Leyar: 46) that provides notification to a user,
wherein the hardware processor (O’Leyar: 16, 54) announces a replacement time of the energizer via the notifier when detecting the deterioration of the energizer (O’Leyar: Abstract).

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 9,463,941 issued to Mori (“Mori”) in view of U.S. Patent 6,326,898 issued to O’Leyar et al. (“O’Leyar”) as applied to claim 1, further in view of U.S. Patent 7,308,227 issued to Ahn (“Ahn”).

As for claim 13, Mori as modified by O’Leyar discloses all the limitations of the claimed invention including that that the hardware processor (O’Leyar: 16, 54) further determines that the energizer (Mori: 70, 80 and O’Leyar: 38) is deteriorated when the 
except that the hardware processor further detects a position of the sheet locking member after causing the sheet locking member to recover from the second attitude to the first attitude.
However, Ahn discloses the function (performed by a controller; col. 8, lines 17-22) of detecting a position of a sheet locking member (160) after causing the sheet locking member to recover from a second attitude to a first attitude (col. 8, lines 22-49).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the hardware processor of Mori and O’Leyar to include the function of detecting a position of the sheet locking member as disclosed by Ahn in order to save energy by avoiding unnecessary printing operations when a sheet does not exist.

As for claim 14, Mori as modified by O’Leyar and Ahn discloses that the hardware processor (O’Leyar: 16, 54) determines that the energizer (Mori: 70, 80 and O’Leyar: 38) is deteriorated when the position of the sheet locking member (Mori: 30, 31) has moved downstream of the nip part (O’Leyar: in the case that detection of deflection of current does not occur while the sheet locking member is deflected).

Claims 1, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 9,463,941 issued to Mori (“Mori”) in view of U.S. Patent 9,736,580 issued to Cahill et al. (“Cahill”).

As for claim 1, Mori discloses an image forming apparatus (Figs. 1, 19-21) comprising:
a conveyance path (from 114 to 109) that conveys a sheet;
registration rollers (116) that are arranged across the conveyance path and each comprise a nip part (10b, 20b);
a sheet locking member (30, 31) that locks a front end of a sheet conveyed in the conveyance path (col. 5, lines 62-67), wherein
the sheet locking member (30, 31) swings between a first attitude and a second attitude (col. 5, lines 62-67),
in the first attitude the sheet locking member (30, 31) locks the sheet on an upstream side of the nip part (col. 5, lines 62-67), and
in the second attitude the sheet locking member is retracted to a downstream side of the nip part and allows the sheet to pass through the nip part (col. 5, lines 62-67 and col. 7, lines 4-12);
an energizer (70, 80) that energizes the sheet locking member (30, 31) to maintain the first attitude (Fig. 21).  Mori discloses that the energizer (70, 80) includes a solenoid (80).
Mori does not disclose a hardware processor that detects deterioration of the energizer.

It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the image forming apparatus of Mori by including the hardware processor as disclosed by Cahill in order to identify a fault occurring with the solenoid (Cahill: col. 2, lines 21-30).

As for claim 16, Mori as modified by Cahill discloses a communicator (Cahill: implied to enable electronic communication) that performs communication with a predetermined server (Cahill: col. 16, lines 40-41),
wherein the hardware processor (Cahill: 100) notifies the server (Cahill: step 312) of the deterioration of the energizer via the communicator (Cahill: implied to enable electronic communication) when detecting the deterioration of the energizer.

As for claim 17, Mori discloses an image forming system comprising an image forming apparatus,
wherein the image forming apparatus comprises:
a conveyance path (from 114 to 119) that conveys a sheet;
registration rollers (116) that are arranged across the conveyance path and each comprise a nip part (10b, 20b);
a sheet locking member (30, 31) that locks a front end of a sheet conveyed in the conveyance path (col. 5, lines 62-67), wherein

in the first attitude the sheet locking member locks the sheet on an upstream side of the nip part (col. 5, lines 62-67), and
in the second attitude the sheet locking member is retracted to a downstream side of the nip part and allows the sheet to pass through the nip part (col. 5, lines 62-67 and col. 7, lines 4-12);
an energizer (70, 80) that energizes the sheet locking member (30, 31) to maintain the first attitude (see Fig. 21). Mori discloses that the energizer (70, 80) includes a solenoid (80).
Mori does not disclose a first hardware processor, a transmitter and second hardware processor as recited.
However, Cahill discloses a first hardware processor (108) that acquires deterioration determination information (i.e. sound from 200) determining a deterioration state of an energizer (col. 4, lines 53-56);
and a transmitter (implied to connect 108 and 112) that transmits the deterioration determination information to a server (112, 100’; col. 19, lines 49-54), and
the server (112) comprises:
a second hardware processor (112) that detects deterioration of the energizer based on the deterioration determination information (col. 4, lines 53-56); and
a notifier that notifies the deterioration of the energizer when the second hardware processor detects the deterioration of the energizer (col. 16, lines 34-41).
.

Allowable Subject Matter
Claim 18 is allowed.

Claims 2-12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:
	Regarding claim 2, the prior art of record and the examiner’s knowledge does not disclose or suggest a hardware processor that determines a recovery time that a sheet locking member requires to recovery from a second attitude to a first attitude.
	Claims 3-6 depend on claim 2 and inherit the same allowable subject matter.
Regarding claim 7, the prior art of record and the examiner’s knowledge does not disclose or suggest a hardware processor that determines a displacement time that a sheet locking member requires to be displaced from a first attitude to a second attitude.
Claims 8-12 depend on claim 7 and inherit the same allowable subject matter.
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	U.S. Patent 6,011,948 issued to Amano et al. (“Amano”) is cited for all that it discloses including a spring-biased sheet locking member and attitude detector.
U.S. Patent Application Publication 2006/0120781 by Ha et al. (“Ha”) is cited for all that it discloses including a spring-biased sheet locking member and attitude detector.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN N OLAMIT whose telephone number is (571)270-1969.  The examiner can normally be reached on M-F, 8 am - 5 pm (Pacific).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JUSTIN N OLAMIT/Primary Examiner, Art Unit 2853